DETAILED ACTION
Claims 1-11 and 13-20 were filed with the amendment dated 01/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments, dated 01/12/2021, overcome the drawing objections from the 11/12/2020 Office Action.
Applicant’s amendments, dated 01/12/2021, overcome the 35 USC 112 rejections.
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive with regard to the prior art rejections.
With regard to claim 1, Applicant argues that U.S. Pat. Pub. No. 2017/0121953 (“Benesh”) does not disclose “a support wall extending in the longitudinal direction of the seal frame and located on a diametral plan between opposite sides of the seal frame wall” as now required in amended claim 1.  The examiner respectfully disagrees.  Benesh discloses a support wall 24 that is located on a diametral plane that extends between opposite ends of the seal frame wall.  The claim does not require that the support wall extends along the entirety of the plane to contact each opposite end.  Rather, as written, the claim merely requires that the support wall is located on a 
With regard to independent claim 11, Applicant argues that Benesh fails to disclose that “each of the elongate positioning legs includes a turned end configured to facilitate positioning of the valve assembly in the floor drain” (see Remarks at page 9).  Applicant argues that the specification serves as a glossary for the claim terms.  However, the specification does not provide a definition of “turned end”.  Rather, the specification refers to a component’s name.  As claimed, the ends of the elongate legs of Benesh have a “turned end” in that the curve is a turn, which also helps positioning.  The claims do not require that the turned end includes a protrusion extending from the leg.  Therefore, the rejection of claim 11 (and its dependents) is maintained.

Drawings
The drawings were received on 07/31/2019.  These drawings are acceptable.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: securing feature in claim 1 and receiving features in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20170121953 (hereinafter “Benesh”).
With regard to claim 1
  

    PNG
    media_image1.png
    961
    1218
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    902
    1059
    media_image2.png
    Greyscale
 
 
 With regard to claim 2, Benesh discloses that the at least one securing feature (88/22) comprises a protrusion having an arrowhead shape (bottom portion of 88 can be considered to be arrowhead shape in that it has a flange).
With regard to claim 3, Benesh discloses that a top of the support wall (24) has an angled profile (shown in Fig. 5).
With regard to claim 5
With regard to claim 6, Benesh discloses that the support wall (24) only extends a portion of the longitudinal length of the seal frame (shown in Fig. 3).
With regard to claim 7, Benesh discloses that the seal frame wall (at 12; see annotated Fig. 3) includes a stepped section (at 32 and 70) located on an inner surface thereof configured to support an outer edge portion of the flexible sealing member (shown in Fig. 8).
With regard to claim 8, Benesh discloses that the seal frame wall (at 12/14) includes a plurality of sealing ribs (50) located on at least a portion of an outer surface of the seal frame wall (see annotated Fig. 3).
With regard to claim 9, Benesh discloses that the plurality of sealing ribs (50) extend more than half the longitudinal length of the seal frame wall (see annotated Fig. 3).
With regard to claim 10, Benesh discloses that the seal frame wall includes at least three sealing ribs (at least 3 ribs 50 shown in Fig. 3).
With regard to claim 11, Benesh discloses a valve assembly for use in a floor drain (see para [0004]), said valve assembly comprising: a substantially cylindrical (shown in Fig. 1) seal frame (at 12/14/24), the seal frame defining a seal frame wall (at 12/14); a flexible sealing member (16) located proximate a distal end (bottom in Fig. 3) of the seal frame (12/14/24); at least one attachment tab (88/22) configured to secure the flexible sealing member (16) to the seal frame (12+14+24); and a pair of elongate positioning legs (plural ribs = legs 40 on opposite sides shown in annotated Fig. 2) extending upwardly from opposite sides of the seal frame (12+14+24; see annotated Fig. 2), wherein the seal frame wall (12/14) is configured to create a resting deflection of 
With regard to claim 13, Benesh discloses that the resting deflection of the flexible sealing member (16) is created by an angled shape of the seal frame wall (see Figs. 3 and 8).
With regard to claim 14, Benesh discloses that the resting deflection of the flexible sealing member (16) is created by a curved shape of the seal frame wall (curve shown at bottom of 32 in Fig. 8).
With regard to claim 15, Benesh discloses that the seal frame wall (12/14) includes a plurality of sealing ribs (50) located on at least a portion of an outer surface of the seal frame wall (see annotated Fig. 3).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Benesh in view of U.S. Pat. No. 4,918,768 (hereinafter “DeSousa”). 
 With regard to Claim 2, if it is successfully argued that Benesh is not considered to show that securing feature comprises a protrusion having an arrowhead shape, then the following alternative rejection is offered.
DeSousa teaches that it is known in the art to modify securing feature of a flexible valve to have a protrusion that has an arrowhead shape (at 88) to include for the purpose of securing valve 32 to wall 60 (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the shape of the securing portion protrusion of Benesh to have any suitable shape, such as an arrowhead shape .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benesh in view of U.S. Pat. Pub. No. 2005/0257315 (“Hung”).
Benesh discloses all the claimed features with the exception of disclosing that the at least one securing feature (88/22) comprises two or more securing features, and the at least one hole (92) comprises two or more spaced holes.
Hung teaches that it is known in the art to modify a flexible sealing valve to include additional (two or more) securing features (22, 22, and 21) and two or more holes (141, 141, 131) for the purpose of connecting and securing the flexible sealing member (20) to the frame (10/30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize two or more securing features and two or more respective holes in the securing arrangement of the flexible valve member of Benesh, such as taught by Hung, for the purpose of providing additional securing force for the valve such as shown by Hung (see para [0018]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benesh.
With regard to claim 20
From Figure 3, the flexible sealing member 16 appears to be larger than the outer diameter of at least a portion of the seal frame wall (12/14) when the flexible sealing member (16) is flexed/bent upward.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the diameter of the flexible sealing member to be any suitable diameter, such as larger than the outer diameter of the seal frame wall as an engineering expedient for the purpose of providing a sealing member that is capable of having a sufficient resting deflection as well as a good sealing ability with the wall.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753